Affirmed and Memorandum Opinion filed March 22, 2012.




                                             In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00295-CR
                                    ____________

                        CHRISTOPHER MOUTON, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 185th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1269668


                            MEMORANDUM OPINION

       A jury convicted appellant of aggravated robbery. On March 30, 2011, the trial
court sentenced appellant, in accordance with the jury’s assessment, to confinement for
twenty-five years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which she concludes that the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). On October 7, 2011, appellant filed a motion
asking that the appellate record be made available to him. He also requested an extension
of time to file a pro se response to counsel’s Anders brief until thirty days after the record
was provided to him. On October 13, 2011, this court granted the motion. The record
was forwarded to appellant. Appellant did not initially receive the record, and it was sent
again on February 6, 2012, and receipt was confirmed. As of this date, more than thirty
days have passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We do not address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2